DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response to Applicant’s arguments/remarks filed on 03/23/2022.
	Claim Interpretation under 35 U.S.C.  § 112 (f):
With regards to Applicant’s argument that the term the term “decision unit” is not interpreted under 35 U.S.C. § 112(f) as a “means-plus-function” term (see, remarks and pages 9-11). 
Examiner respect fully disagrees because of the following reason:
According to the MPEP 2181 (I),
Examiners will apply 35 U.S.C. § 112(f) to a claim limitation < if it meets the following 3-prong analysis: 
•	(A)**> the claim limitation uses the phrase "means for" or "step for" or a non­structural term (a term that is simply a substitute for the term "means for")< ;
•	(B) the > phrase < "means for" or "step for" > or the non-structural term < must be modified by functional language; and
•	(C) the phrase "means for" or "step for"> or the non-structural term< must not be modified by sufficient structure, material, or acts for achieving the specified function (emphasis added).
Further, MPEP 2181 (I) (A) recites,
"The following is a list of non-structural terms that may invoke 35 U.S.C. § 112(f): "mechanism for," "module for," "device for," "unit for,"  "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHO, Inc., 550 F.3d 1090, 1096 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215 (Fed. Cir. 1998). This list is not exhaustive, and other non-structural terms may invoke 35 U.S.C. 112, paragraph 6." 
Claims 1, 12 and 19 recite the term "decision unit configured to" which is a non­structural terms (see above). Further, this term is coupled with functional language without reciting sufficient structure to achieve the function. 
Therefore, the limitations “each decision unit of the plurality of decision units (generic placeholder) is configured to (linking word): receive an incoming signal representative of at least a portion of the digital signal; and direct each decision unit output of a plurality of decision unit outputs to different branches of the unit cell array, wherein one or more unit cells of the plurality of unit cells are enabled based at least in part on the plurality of decision unit outputs to generate the analog signal” (functional language) in claim 1 and in claim 12 and “a decision unit (generic placeholder) is configured to (linking word) decode at least portion of the digital signal (functional language)” in claim 19, meet 3-prong analysis and thus interpreted under 35 U.S.C.  § 112 (f). 

Claim Rejections Under 35 U.S.C. & 103:
Applicant’s arguments with respect to claims 1, 12 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “each decision unit of the plurality of decision units (generic placeholder) is configured to (linking word): receive an incoming signal representative of at least a portion of the digital signal; and direct each decision unit output of a plurality of decision unit outputs to different branches of the unit cell array, wherein one or more unit cells of the plurality of unit cells are enabled based at least in part on the plurality of decision unit outputs to generate the analog signal” (functional language) in claim 1 and in claim 12 and “a decision unit (generic placeholder) is configured to (linking word) decode at least portion of the digital signal (functional language)” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,  9, 10, 12, 16, 18, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala (US 20210250038, hereinafter “Tangir”), in view of Simolon et al. (US 20190335118, hereinafter “Simolon”) and further in view of Reijnen et al. (US 20060285094, hereinafter Reijnen”).
Regarding claim 1, Tangir discloses,
“An electronic device (FIG. 1 illustrates an exemplary L-bit folded flash analog-to-digital converter (ADC) 100) comprising: digital circuitry configured to operate via digital signals (FIG. 1 illustrates an exemplary L-bit folded flash analog-to-digital converter (ADC) 100 having coarse and fine flash ADCs (101, 103) together with a split-precharge capacitor DAC 105, Paras. [0010]-[0012]); analog circuitry configured to operate via analog signals  (FIG. 1 illustrates an exemplary L-bit folded flash analog-to-digital converter (ADC) 100 having coarse and fine flash ADCs (101, 103) together with a split-precharge capacitor DAC 105, Paras. [0010]-[0012]); and a fractal digital to analog converter (DAC) (split-precharge cap DAC 105) configured to convert a digital signal of the digital signals into an analog signal of the analog signals  (FIG. 1 illustrates an exemplary L-bit folded flash analog-to-digital converter (ADC) 100 having coarse and fine flash ADCs (101, 103) together with a split-precharge capacitor DAC 105, Paras. [0010]-[0012]), wherein the fractal DAC comprises: a unit cell array  (FIG. 5 illustrates an example of such a split-precharge DAC cell array (i.e., precharge splitting effected across the cell array rather than within individual DAC cells as in FIG. 4) in which unit capacitors (CU) within half of the DAC cells (DAC cell 0, DAC cell 1, . . . DAC cell (n/2)−1, constituting subset 301) are precharged to Vref (relative to a baseline potential) and unit capacitors within the other half of the DAC cells (cell n/2, cell (n/2)+1, . . . , cell n−1, constituting subset 303) are precharged to ground, Paras. [0021]-[0022]).” 
However, Tangir does not disclose, “a plurality of decision units disposed within the unit cell array on the branching data path, wherein each decision unit of the plurality of decision units is configured to: receive an incoming signal representative of at least a portion of the digital signal and direct each decision unit output of a plurality of decision unit outputs to different branches of the unit cell array, wherein one or more unit cells of the plurality of unit cells are enabled based at least in part on the plurality of decision unit outputs to generate the analog signal.”
In a similar field of endeavor, Simolon discloses, “a plurality of decision units disposed within the unit cell array on the branching data path (As shown in FIG. 1B, each unit cell 112 of the unit cell array 110 may include an input switch 114, an output switch 116, and a main circuit 118. The main circuit 118 may include a detector and one or more capacitors. The input switches 114 may be selectively closed by the row multiplexer 160 through the row enable lines 162 to provide bias voltages from the column input lines 132 to the main circuits 118. For example, the bias voltages may be provided to one or more capacitors of the main circuits 118, Para. [0049]-[0052]), wherein each decision unit of the plurality of decision units is configured to: receive an incoming signal representative of at least a portion of the digital signal and direct each decision unit output of a plurality of decision unit outputs to different branches of the unit cell array (the DAC 180 may convert the bias values received as, or as part of, data input signal on a data input signal line 182 into bias signals (e.g., analog signals on analog signal line(s) 184) that may be provided to individual unit cells through the operation of the column multiplexer 120, column amplifiers 130, and row multiplexer 160, Para. [0043]-[0046]), wherein one or more unit cells of the plurality of unit cells are enabled based at least in part on the plurality of decision unit outputs to generate the analog signal ( the analog signals on the analog signal line(s) 184 may be utilized to set reference voltages for each unit cell of the unit cell array 110. Different unit cells may have different reference voltages. In another aspect, the control bias and timing circuitry 170 may generate the bias signals (e.g., analog signals) and provide the bias signals to the unit cells without utilizing the DAC 180. In this regard, some implementations do not include the DAC 180, data input signal line 182, and/or analog signal line(s) 184, Para. [0042]-[0046]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tangir by specifically providing a plurality of decision units disposed within the unit cell array on the branching data path, wherein each decision unit of the plurality of decision units is configured to: receive an incoming signal representative of at least a portion of the digital signal and direct each decision unit output of a plurality of decision unit outputs to different branches of the unit cell array, wherein one or more unit cells of the plurality of unit cells are enabled based at least in part on the plurality of decision unit outputs to generate the analog signal, as taught by Simolon for the purpose of  improved systems/methods for facilitating pixel readout with partitioned analog-to-digital conversion (see, abstract). 	Further,  the combination of Tangir and Simolon does not disclose, “the fractal DAC comprises: a unit cell array comprising a branching data path and a plurality of unit cells disposed in a fractal pattern, wherein the branching data path branches recursively according to the fractal pattern.”
In a similar field of endeavor, Reijnen discloses, “the fractal DAC comprises: a unit cell array (FIG. 2 illustrates a distributed digital to analog converter, according to one embodiment of the present invention.) comprising a branching data path and a plurality of unit cells disposed in a fractal pattern, wherein the branching data path branches recursively according to the fractal pattern (FIG. 2 shows a 3.times.3 array of cells, although it will be appreciated that the array can be much larger. Each cell 30 within the array has a first input signal 32, which comprises an analog input. This analog input 32 can be either supplied to every cell within the array, or there can be a small number of inputs 32, each serving a column or block of cells 30. In various examples, the analog input 32 can be either a DC voltage supply or it can be a time varying voltage signal, either varying continuously or in discrete steps…the controller CR is split into two parts: a single bit reference analog voltage generator and an array of charge collectors. Each element within the array of individually controllable elements has an associated charge collector, which comprises the local control circuit 31. The charge collector is implemented directly adjacent to, or behind, each element, Para. [0094]-[0100]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tangir and Simolon by specifically providing the fractal DAC comprises: a unit cell array comprising a branching data path and a plurality of unit cells disposed in a fractal pattern, wherein the branching data path branches recursively according to the fractal pattern, as taught by Reijnen for the purpose of providing a technique  that uses a patterning device that increase a number of individually controllable elements that are programmed simultaneously to increase an update rate of an array of individually controllable elements (see abstract).
Regarding claim 2, the combination of Tangir, Simolon and Reijnen discloses everything claimed as applied above (see claim 1), however Tanger does not disclose, “wherein the one or more unit cells are configured to output respective predetermined voltages in response to being enabled, wherein the analog signal comprises an aggregate of the respective predetermined voltages of the one or more unit cells.”
In a similar field of endeavor, Simolon discloses, “wherein the one or more unit cells are configured to output respective predetermined voltages in response to being enabled, wherein the analog signal comprises an aggregate of the respective predetermined voltages of the one or more unit cells (the counter circuit 230 generates an 8 bit counter value and the residual voltage is converted to an 8 bit value, the pair of 8 bit outputs may be combined into a 16 bit output indicative of the combination of the voltages from the capacitor 215 and the residual voltage from the capacitor 245. In this example, the 8 bit counter value may provide the higher order bits and the 8 bit result from the column circuitry associated with the residual voltage may provide the lower order bits. In this regard, the residual voltage may have a magnitude less than the reference voltage V.sub.REF, Paras. [0068]-[0072]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tangir by specifically providing wherein the one or more unit cells are configured to output respective predetermined voltages in response to being enabled, wherein the analog signal comprises an aggregate of the respective predetermined voltages of the one or more unit cells, as taught by Simolon for the purpose of  improved systems/methods for facilitating pixel readout with partitioned analog-to-digital conversion (see, abstract).
Regarding claim 3, the combination of Tangir, Simolon and Reijnen discloses everything claimed as applied above (see claim 1), however Tanger does not disclose, “wherein the branching data path bifurcates at each decision unit of the plurality of decision units.”
In a similar field of endeavor, Simolon discloses, “wherein the branching data path bifurcates at each decision unit of the plurality of decision units  (the DAC 180 may convert the bias values received as, or as part of, data input signal on a data input signal line 182 into bias signals (e.g., analog signals on analog signal line(s) 184) that may be provided to individual unit cells through the operation of the column multiplexer 120, column amplifiers 130, and row multiplexer 160, Para. [0043]-[0046]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tangir by specifically providing wherein the branching data path bifurcates at each decision unit of the plurality of decision units, as taught by Simolon for the purpose of an improved systems/methods for facilitating pixel readout with partitioned analog-to-digital conversion (see, abstract).
Regarding claim 4, the combination of Tangir, Simolon and Reijnen discloses everything claimed as applied above (see claim 1), however Tanger does not disclose, “wherein the fractal pattern of the plurality of unit cells, the branching data path, and the plurality of decision units is symmetric about a central axis”
In a similar field of endeavor, Simolon discloses, “wherein the fractal pattern of the plurality of unit cells, the branching data path, and the plurality of decision units is symmetric about a central axis (Fig. 1A-1B illustrates unit cells and branching data paths are symmetric)”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tangir by specifically providing wherein the fractal pattern of the plurality of unit cells, the branching data path, and the plurality of decision units is symmetric about a central axis, as taught by Simolon for the purpose of an improved systems/methods for facilitating pixel readout with partitioned analog-to-digital conversion (see, abstract).
Regarding claim 9, the combination of Tangir, Simolon and Reijnen discloses everything claimed as applied above (see claim 1), however Tanger does not disclose, “wherein the branched data path comprises a plurality of individual data paths to each of the plurality of unit cells, wherein each individual data path of the plurality of individual data paths is substantially similar in length.”
In a similar field of endeavor, Simolon discloses, “wherein the branched data path comprises a plurality of individual data paths to each of the plurality of unit cells, wherein each individual data path of the plurality of individual data paths is substantially similar in length (FIG. 1B illustrates column enable lines 121 and 141, sample and hold circuitry 122 and 152, column input lines 132, column output lines 134, and row enable lines 162. The column addressing multiplexer 120 may operate the sample and hold circuitry 122 through the column enable lines 121 to selectively provide bias voltages from the DAC 180 to one or more columns of the unit cell array 110 through the column amplifiers 130 and column input lines 132, Paras. [0048]-[0050]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tangir by specifically providing wherein the branched data path comprises a plurality of individual data paths to each of the plurality of unit cells, wherein each individual data path of the plurality of individual data paths is substantially similar in length, as taught by Simolon for the purpose of an improved systems/methods for facilitating pixel readout with partitioned analog-to-digital conversion (see, abstract).
Regarding claim 10, the combination of Tangir, Simolon and Reijnen discloses everything claimed as applied above (see claim 1), however Tanger does not disclose, “wherein the branching data path comprises a plurality of data buses configured to convey a plurality of the digital signals to the plurality of decision units, wherein the plurality of the digital signals comprises the digital signal and one or more clock signals.”
In a similar field of endeavor, Simolon discloses, “wherein the branching data path comprises a plurality of data buses configured to convey a plurality of the digital signals to the plurality of decision units, wherein the plurality of the digital signals comprises the digital signal and one or more clock signals (A clock and bias circuitry 388 may provide timing and/or biasing signals to the various components shown in FIG. 3. In some cases, the clock and bias circuitry 388 may derive (or simply pass) the timing and/or biasing signals from signals received from the control bias and timing circuitry 170, Para. [0078]-[0080]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tangir by specifically providing wherein the branching data path comprises a plurality of data buses configured to convey a plurality of the digital signals to the plurality of decision units, wherein the plurality of the digital signals comprises the digital signal and one or more clock signals, as taught by Simolon for the purpose of an improved systems/methods for facilitating pixel readout with partitioned analog-to-digital conversion (see, abstract).
Regarding claim 12, Tangir discloses,
“A digital to analog converter (DAC) comprises: a unit cell array comprising a branching data path and a plurality of unit cells  (FIG. 5 illustrates an example of such a split-precharge DAC cell array (i.e., precharge splitting effected across the cell array rather than within individual DAC cells as in FIG. 4) in which unit capacitors (CU) within half of the DAC cells (DAC cell 0, DAC cell 1, . . . DAC cell (n/2)−1, constituting subset 301) are precharged to Vref (relative to a baseline potential) and unit capacitors within the other half of the DAC cells (cell n/2, cell (n/2)+1, . . . , cell n−1, constituting subset 303) are precharged to ground, Paras. [0021]-[0022]).” 
However, Tangir does not disclose, “a plurality of decision units disposed within the unit cell array on the branching data path, wherein each decision unit of the plurality of decision units is configured to: receive an incoming signal representative of at least a portion of the digital signal and direct each decision unit output of a plurality of decision unit outputs to different branches of the unit cell array, wherein one or more unit cells of the plurality of unit cells are enabled based at least in part on the plurality of decision unit outputs to generate the analog signal.”
In a similar field of endeavor, Simolon discloses, “a plurality of decision units disposed within the unit cell array on the branching data path (As shown in FIG. 1B, each unit cell 112 of the unit cell array 110 may include an input switch 114, an output switch 116, and a main circuit 118. The main circuit 118 may include a detector and one or more capacitors. The input switches 114 may be selectively closed by the row multiplexer 160 through the row enable lines 162 to provide bias voltages from the column input lines 132 to the main circuits 118. For example, the bias voltages may be provided to one or more capacitors of the main circuits 118, Para. [0049]-[0052]), wherein each decision unit of the plurality of decision units is configured to: receive an incoming signal representative of at least a portion of the digital signal and direct each decision unit output of a plurality of decision unit outputs to different branches of the unit cell array (the DAC 180 may convert the bias values received as, or as part of, data input signal on a data input signal line 182 into bias signals (e.g., analog signals on analog signal line(s) 184) that may be provided to individual unit cells through the operation of the column multiplexer 120, column amplifiers 130, and row multiplexer 160, Para. [0043]-[0046]), wherein one or more unit cells of the plurality of unit cells are enabled based at least in part on the plurality of decision unit outputs to generate the analog signal ( the analog signals on the analog signal line(s) 184 may be utilized to set reference voltages for each unit cell of the unit cell array 110. Different unit cells may have different reference voltages. In another aspect, the control bias and timing circuitry 170 may generate the bias signals (e.g., analog signals) and provide the bias signals to the unit cells without utilizing the DAC 180. In this regard, some implementations do not include the DAC 180, data input signal line 182, and/or analog signal line(s) 184, Para. [0042]-[0046]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tangir by specifically providing a plurality of decision units disposed within the unit cell array on the branching data path, wherein each decision unit of the plurality of decision units is configured to: receive an incoming signal representative of at least a portion of the digital signal and direct each decision unit output of a plurality of decision unit outputs to different branches of the unit cell array, wherein one or more unit cells of the plurality of unit cells are enabled based at least in part on the plurality of decision unit outputs to generate the analog signal, as taught by Simolon for the purpose of  improved systems/methods for facilitating pixel readout with partitioned analog-to-digital conversion (see, abstract).
Further,  the combination of Tangir and Simolon does not disclose, “ a unit cell array comprising a branching data path and a plurality of unit cells disposed in a fractal pattern, wherein the branching data path branches recursively according to the fractal pattern.”
In a similar field of endeavor, Reijnen discloses, “a unit cell array (FIG. 2 illustrates a distributed digital to analog converter, according to one embodiment of the present invention.) comprising a branching data path and a plurality of unit cells disposed in a fractal pattern, wherein the branching data path branches recursively according to the fractal pattern (FIG. 2 shows a 3.times.3 array of cells, although it will be appreciated that the array can be much larger. Each cell 30 within the array has a first input signal 32, which comprises an analog input. This analog input 32 can be either supplied to every cell within the array, or there can be a small number of inputs 32, each serving a column or block of cells 30. In various examples, the analog input 32 can be either a DC voltage supply or it can be a time varying voltage signal, either varying continuously or in discrete steps…the controller CR is split into two parts: a single bit reference analog voltage generator and an array of charge collectors. Each element within the array of individually controllable elements has an associated charge collector, which comprises the local control circuit 31. The charge collector is implemented directly adjacent to, or behind, each element, Para. [0094]-[0100]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tangir and Simolon by specifically providing a unit cell array comprising a branching data path and a plurality of unit cells disposed in a fractal pattern, wherein the branching data path branches recursively according to the fractal pattern, as taught by Reijnen for the purpose of providing a technique  that uses a patterning device that increase a number of individually controllable elements that are programmed simultaneously to increase an update rate of an array of individually controllable elements (see abstract).
Regarding claim 16, the combination of Tangir, Simolon and Reijnen discloses everything claimed as applied above (see claim 12), however Tanger does not disclose, “wherein each unit cell of the plurality of unit cells is latched according to a clock signal.”
In a similar field of endeavor, Simolon discloses, “wherein each unit cell of the plurality of unit cells is latched according to a clock signal (A clock and bias circuitry 388 may provide timing and/or biasing signals to the various components shown in FIG. 3. In some cases, the clock and bias circuitry 388 may derive (or simply pass) the timing and/or biasing signals from signals received from the control bias and timing circuitry 170, Para. [0078]-[0080]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tangir by specifically providing wherein each unit cell of the plurality of unit cells is latched according to a clock signal, as taught by Simolon for the purpose of an improved systems/methods for facilitating pixel readout with partitioned analog-to-digital conversion (see, abstract).
Regarding claim 18, the combination of Tangir, Simolon and Reijnen discloses everything claimed as applied above (see claim 12), however Tanger does not disclose, “wherein each unit cell of the plurality of unit cells is configured to receive a phase signal, wherein a unit cell of the plurality of unit cells is configured to selectively multiplex between a positive output of the unit cell and a negative output of the unit cell based at least in part on the phase signal.”
In a similar field of endeavor, Simolon discloses, “wherein each unit cell of the plurality of unit cells is configured to receive a phase signal, wherein a unit cell of the plurality of unit cells is configured to selectively multiplex between a positive output of the unit cell and a negative output of the unit cell based at least in part on the phase signal ( the input nodes are swapped such that the comparator's positive input node becomes the comparator's negative input node, and vice versa. With the positive offset on the negative terminal, for a second firing of the comparator, the comparator fires slightly later due to the offset. By firing early due to the offset in the first comparator firing and later in the second comparator firing, after two firings the offset has been mitigated (e.g., reduced or eliminated), rather than summed in a case without swapping. Such a cycle may repeat with every two comparator firings, Paras. [0152]-[[0156]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tangir by specifically providing wherein each unit cell of the plurality of unit cells is configured to receive a phase signal, wherein a unit cell of the plurality of unit cells is configured to selectively multiplex between a positive output of the unit cell and a negative output of the unit cell based at least in part on the phase signal, as taught by Simolon for the purpose of  improved systems/methods for facilitating pixel readout with partitioned analog-to-digital conversion (see, abstract).
Regarding claim 19, Tangir discloses,
A method comprising: receiving, via a fractal digital to analog converter (DAC) (split-precharge cap DAC 105), a digital signal representative of an analog signal  (FIG. 1 illustrates an exemplary L-bit folded flash analog-to-digital converter (ADC) 100 having coarse and fine flash ADCs (101, 103) together with a split-precharge capacitor DAC 105, Paras. [0010]-[0012]); distributing the digital signal via a plurality of branches of a unit cell array of the fractal DAC in a fractal pattern (FIG. 5 illustrates an example of such a split-precharge DAC cell array (i.e., precharge splitting effected across the cell array rather than within individual DAC cells as in FIG. 4) in which unit capacitors (CU) within half of the DAC cells (DAC cell 0, DAC cell 1, . . . DAC cell (n/2)−1, constituting subset 301) are precharged to Vref (relative to a baseline potential) and unit capacitors within the other half of the DAC cells (cell n/2, cell (n/2)+1, . . . , cell n−1, constituting subset 303) are precharged to ground, Paras. [0021]-[0022]), wherein the fractal pattern comprises symmetrically repeating fractal blocks  (FIG. 5 illustrates an example of such a split-precharge DAC cell array (i.e., precharge splitting effected across the cell array rather than within individual DAC cells as in FIG. 4) in which unit capacitors (CU) within half of the DAC cells (DAC cell 0, DAC cell 1, . . . DAC cell (n/2)−1, constituting subset 301) are precharged to Vref (relative to a baseline potential) and unit capacitors within the other half of the DAC cells (cell n/2, cell (n/2)+1, . . . , cell n−1, constituting subset 303) are precharged to ground, Paras. [0021]-[0022])”.
However, Tangir does not disclose, “wherein each fractal block comprises: a decision unit configured to decode at least a portion of the digital signal; 34APPL:1058 P48577US1 a data path split by the decision unit; and a plurality of unit cells, wherein each unit cell of the plurality of unit cells are electrically coupled to respective portions of the split data path and are configured to output a unitary power; enabling one or more unit cells of the unit cell array based at least in part on the digital signal decoded by a plurality of decision units; and outputting the analog signal, wherein the analog signal comprises an aggregate of each unitary power of the enabled one or more unit cells.”
In a similar field of endeavor, Simolon discloses, “wherein each fractal block comprises: a decision unit configured to decode at least a portion of the digital signal  (As shown in FIG. 1B, each unit cell 112 of the unit cell array 110 may include an input switch 114, an output switch 116, and a main circuit 118. The main circuit 118 may include a detector and one or more capacitors. The input switches 114 may be selectively closed by the row multiplexer 160 through the row enable lines 162 to provide bias voltages from the column input lines 132 to the main circuits 118. For example, the bias voltages may be provided to one or more capacitors of the main circuits 118, Para. [0049]-[0052]); 34APPL:1058 P48577US1 a data path split by the decision unit; and a plurality of unit cells, wherein each unit cell of the plurality of unit cells are electrically coupled to respective portions of the split data path and are configured to output a unitary power; enabling one or more unit cells of the unit cell array based at least in part on the digital signal decoded by a plurality of decision units (the DAC 180 may convert the bias values received as, or as part of, data input signal on a data input signal line 182 into bias signals (e.g., analog signals on analog signal line(s) 184) that may be provided to individual unit cells through the operation of the column multiplexer 120, column amplifiers 130, and row multiplexer 160, Para. [0043]-[0046]); and outputting the analog signal, wherein the analog signal comprises an aggregate of each unitary power of the enabled one or more unit cells ( the analog signals on the analog signal line(s) 184 may be utilized to set reference voltages for each unit cell of the unit cell array 110. Different unit cells may have different reference voltages. In another aspect, the control bias and timing circuitry 170 may generate the bias signals (e.g., analog signals) and provide the bias signals to the unit cells without utilizing the DAC 180. In this regard, some implementations do not include the DAC 180, data input signal line 182, and/or analog signal line(s) 184, Para. [0042]-[0046])..”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tangir by specifically providing wherein each fractal block comprises: a decision unit configured to decode at least a portion of the digital signal; 34APPL:1058 P48577US1 a data path split by the decision unit; and a plurality of unit cells, wherein each unit cell of the plurality of unit cells are electrically coupled to respective portions of the split data path and are configured to output a unitary power; enabling one or more unit cells of the unit cell array based at least in part on the digital signal decoded by a plurality of decision units; and outputting the analog signal, wherein the analog signal comprises an aggregate of each unitary power of the enabled one or more unit cells, as taught by Simolon for the purpose of  improved systems/methods for facilitating pixel readout with partitioned analog-to-digital conversion (see, abstract).
Further,  the combination of Tangir and Simolon does not disclose, “ a branching data path of a unit cell array and a plurality of unit cells disposed in a fractal pattern, wherein the branching data path branches recursively according to the fractal pattern and wherein the data path of each fractal block comprises a portion of the branching data path .”
In a similar field of endeavor, Reijnen discloses, “a branching data path of a unit cell array (FIG. 2 illustrates a distributed digital to analog converter, according to one embodiment of the present invention.) and a plurality of unit cells disposed in a fractal pattern, wherein the branching data path branches recursively according to the fractal pattern and wherein the data path of each fractal block comprises a portion of the branching data path  (FIG. 2 shows a 3.times.3 array of cells, although it will be appreciated that the array can be much larger. Each cell 30 within the array has a first input signal 32, which comprises an analog input. This analog input 32 can be either supplied to every cell within the array, or there can be a small number of inputs 32, each serving a column or block of cells 30. In various examples, the analog input 32 can be either a DC voltage supply or it can be a time varying voltage signal, either varying continuously or in discrete steps…the controller CR is split into two parts: a single bit reference analog voltage generator and an array of charge collectors. Each element within the array of individually controllable elements has an associated charge collector, which comprises the local control circuit 31. The charge collector is implemented directly adjacent to, or behind, each element, Para. [0094]-[0100]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tangir and Simolon by specifically providing a branching data path of a unit cell array and a plurality of unit cells disposed in a fractal pattern, wherein the branching data path branches recursively according to the fractal pattern and wherein the data path of each fractal block comprises a portion of the branching data path, as taught by Reijnen for the purpose of providing a technique  that uses a patterning device that increase a number of individually controllable elements that are programmed simultaneously to increase an update rate of an array of individually controllable elements (see abstract).
Regarding claim 22, the combination of Tangir, Simolon and Reijnen  discloses everything claimed as applied above (see claim 19), however Tanger does not disclose, “wherein the fractal pattern is configured to propagate by replacing each unit cell of the plurality of unit cells with a fractal block.”
In a similar field of endeavor, Simolon discloses, “wherein the fractal pattern is configured to propagate by replacing each unit cell of the plurality of unit cells with a fractal block (As shown in FIG. 1B, each unit cell 112 of the unit cell array 110 may include an input switch 114, an output switch 116, and a main circuit 118. The main circuit 118 may include a detector and one or more capacitors. The input switches 114 may be selectively closed by the row multiplexer 160 through the row enable lines 162 to provide bias voltages from the column input lines 132 to the main circuits 118. For example, the bias voltages may be provided to one or more capacitors of the main circuits 118. The input switches 114 may be selectively opened to isolate the main circuits 118 from the column input lines 132, e.g. after the bias voltages are stored by one or more capacitors of the main circuits 118., Paras. [0048]-[0050]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tangir by specifically providing wherein the fractal pattern is configured to propagate by replacing each unit cell of the plurality of unit cells with a fractal block, as taught by Simolon for the purpose of  improved systems/methods for facilitating pixel readout with partitioned analog-to-digital conversion (see, abstract).
Regarding claim 23, the combination of Tangir, Simolon and Reijnen  discloses everything claimed as applied above (see claim 1), however Tanger does not disclose, “wherein each unitary power of the enabled one or more unit cells traverses respective paths of substantially similar length during aggregation to form the analog signal.”
In a similar field of endeavor, Simolon discloses, “wherein each unitary power of the enabled one or more unit cells traverses respective paths of substantially similar length during aggregation to form the analog signal (FIG. 1B illustrates column enable lines 121 and 141, sample and hold circuitry 122 and 152, column input lines 132, column output lines 134, and row enable lines 162. The column addressing multiplexer 120 may operate the sample and hold circuitry 122 through the column enable lines 121 to selectively provide bias voltages from the DAC 180 to one or more columns of the unit cell array 110 through the column amplifiers 130 and column input lines 132, Paras. [0048]-[0050]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tangir by specifically providing wherein each unitary power of the enabled one or more unit cells traverses respective paths of substantially similar length during aggregation to form the analog signal, as taught by Simolon for the purpose of an improved systems/methods for facilitating pixel readout with partitioned analog-to-digital conversion (see, abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tangir, in view of Simolon, in view of Reijnen and further in view of Song (US 20030001766, hereinafter “Song”).
Regarding claim 7, the combination of Tangir, Simolon and Reijnen discloses everything claimed as applied above (see claim 1), however the combination of Tangir, Simolon and Reijnen does not explicitly disclose, “wherein the decision unit is configured to randomize to which of the different branches each decision unit output of the plurality of decision unit outputs is directed.”
In a similar field of endeavor, Song discloses, “wherein the decision unit is configured to randomize to which of the different branches each decision unit output of the plurality of decision unit outputs is directed (a random coding scheme 710 that may be employed by the current-mode cell array 30 of FIG. 4 is illustrated. FIG. 7 illustrates an exemplary 4-bit pseudo-random coding scheme, although the illustrated scheme may be extended to converters with different resolution. The random coding scheme 710, in one embodiment, is a maximum distance coding scheme that randomizes the mismatch of the current cells 420(1-p). The random coding scheme 710 may improve the linearity of the DAC 15 (see FIG. 2), Paras. [0039]-[[0041]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tangir, Simolon and Reijnen by specifically providing wherein the decision unit is configured to randomize to which of the different branches each decision unit output of the plurality of decision unit outputs is directed, as taught by Song for the purpose of providing a technique for a flexible way of converting digital signals to analog signals is provided for wireless communications (Para. [0005]).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tangir, in view of Simolon, in view of Reijnen, and further in view of Kuttner et al. (US 20160173269, hereinafter “Kuttner”)
Regarding claim 17, the combination of Tangir, Simolon and Reijnen discloses everything claimed as applied above (see claim 16), however the combination of Tangir, Simolon and Reijnen does not explicitly disclose, “wherein the clock signal comprises a local oscillator frequency, wherein the analog signal is output having a carrier frequency equal to the local oscillator frequency of the clock signal.”
In a similar field of endeavor, Kuttner discloses, “wherein the clock signal comprises a local oscillator frequency, wherein the analog signal is output having a carrier frequency equal to the local oscillator frequency of the clock signal (Each source cell of the array can operate as a voltage or a current source to facilitate the generation of the number of discrete values for the analog signal based on the received digital input by the DAC. The source cells in the array can be independently selected according to a control word generated by a decoder component, which derives the control words from the received digital inputs. Each source cell can be independently activated by an enable signal (as the control word or control signal) and a local oscillator signal, Paras. [0020]-[0021]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tangir, Simolon and Reijnen by specifically providing wherein the clock signal comprises a local oscillator frequency, wherein the analog signal is output having a carrier frequency equal to the local oscillator frequency of the clock signal, as taught Kuttner for the purpose of  selectively activating control signal one or more source cells among an array of cells (see, abstract). 
Regarding claim 20, the combination of Tangir, Simolon and Reijnen  discloses everything claimed as applied above (see claim 19), however the combination of Tangir, Simolon and Reijnen  does not explicitly disclose, “decoding, via the plurality of decision units, the digital signal, wherein decoding the digital signal comprises converting the digital signal in a binary format to a thermometric format, such that each unit cell of the unit cell array receives a single bit of the digital signal in the thermometric format..”
In a similar field of endeavor, Kuttner discloses, “decoding, via the plurality of decision units, the digital signal, wherein decoding the digital signal comprises converting the digital signal in a binary format to a thermometric format, such that each unit cell of the unit cell array receives a single bit of the digital signal in the thermometric format (the column and row decoders 204, 206 provide control signals in the form of row and column thermometer encoded control signals (212, 214, respectively), wherein at least one of the control signals is modulated based on a LO signal 216. Although FIG. 2 shows an example where the LO signal 216 is provided to the column decoder 206 such that at least one column thermometer control signal 214 is LO-modulated, the LO signal 216 can alternatively be provided to the row decoder 204 such that at least one row thermometer control signal 212 is LO modulated, Paras. [0025]-[0027]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tangir, Simolon and Reijnen  by specifically providing decoding, via the plurality of decision units, the digital signal, wherein decoding the digital signal comprises converting the digital signal in a binary format to a thermometric format, such that each unit cell of the unit cell array receives a single bit of the digital signal in the thermometric format., as taught Kuttner for the purpose of  selectively activating control signal one or more source cells among an array of cells (see, abstract). 


Allowable Subject Matter
Claims 5, 6, 8, 11, 13-15, 21, 24 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the following is a statement of reasons for the indication of allowable subject matter: 	The closest prior arts, Tangir, Simolon and Reijnen, whether taken alone or combination, do not teach or suggest the following novel features:
“The electronic device comprising wherein each decision unit of the plurality of decision units is configured to decode the incoming signal by separating a most significant bit of the incoming signal and a remainder of the incoming signal, wherein the remainder comprises one or more least significant bits of the incoming signal”, in combination of the other limitation in claim 1. 
Claim 6 is also available because of the claim dependency to claim 5. 

Regarding claim 8, The following is a statement of reasons for the indication of allowable subject matter: 	The closest prior arts, Tangir, Simolon and Reijnen, whether taken alone or combination, do not teach or suggest the following novel features:
“The electronic device comprising wherein the digital signal comprises a first digital signal, wherein subsequently converting a second digital signal, representative of a greater analog signal than the first digital signal, directly after the first digital signal is converted comprises enabling a previously disabled unit cell physically adjacent to a previously enabled unit cell”, in combination of the other limitation in claim 1. 

Regarding claim 11, The following is a statement of reasons for the indication of allowable subject matter: 	The closest prior arts, Tangir, Simolon and Reijnen, whether taken alone or combination, do not teach or suggest the following novel features:
“The electronic device comprising wherein the branching data path of the unit cell array is configured to direct the plurality of decision unit outputs to the plurality of unit cells such that a unit increase of the digital signal enables a single additional unit cell of the plurality of unit cells, wherein the single unit cell of the plurality of unit cells is immediately adjacent a previously enabled unit cell of the plurality of unit cells”, in combination of the other limitation in claim 1. 

Regarding claim 13, The following is a statement of reasons for the indication of allowable subject matter: 	The closest prior arts, Tangir, Simolon and Reijnen, whether taken alone or combination, do not teach or suggest the following novel features:
“The digital to analog converter (DAC) comprising wherein a first data path of the branched data path to a first unit cell comprises a first path length and a first number of decision units traversed, wherein a second data path of the branched data path to a second unit cell comprises a second path length and a second number of decision units traversed, wherein the first path length and the second path length are substantially equal, wherein the first number of decision units traversed is equal to the second number of decision units traversed”, in combination of the other limitation in claim 12. 

Regarding claim 14, The following is a statement of reasons for the indication of allowable subject matter: 	The closest prior arts, Tangir, Simolon and Reijnen, whether taken alone or combination, do not teach or suggest the following novel features:
“The digital to analog converter (DAC) comprising wherein the branched data path comprises a plurality of layers, wherein each subsequent layer of the plurality of layers comprises two or four times as many branches as each previous layer of the plurality of layers, wherein each branch of the branched data path is split via a respective decision unit at each layer of the plurality of layers”, in combination of the other limitation in claim 12. 
Claim 15 is also available because of the claim dependency to claim 14. 

Regarding claim 21, The following is a statement of reasons for the indication of allowable subject matter: 	The closest prior arts, Tangir, Simolon and Reijnen , whether taken alone or combination, do not teach or suggest the following novel features:
“wherein each decision unit of the plurality of decision units is configured to split the data path by: receiving an incoming signal comprising at least a portion of the digital signal; outputting a first output, to a first branch of the plurality of branches, corresponding to a most significant bit of the incoming signal; and outputting a second output, to a second branch of the plurality of branches, corresponding to one or more least significant bits of the incoming signal”, in combination of the other limitation in claim 19. 

Regarding claim 24, The following is a statement of reasons for the indication of allowable subject matter: 	The closest prior arts, Tangir, Simolon and Reijnen, whether taken alone or combination, do not teach or suggest the following novel features:
“wherein enabling the one or more unit cells of the unit cell array based at least in part on the digital signal decoded by a plurality of decision units comprises enabling the one or more unit cells according to a filling order of the unit cell array 124 such that a unit increase of the digital signal enables a single additional unit cell of the plurality of unit cells immediately adjacent a previously enabled unit cell of the plurality of unit cells”, in combination of the other limitation in claim 19. 

Regarding claim 25, the following is a statement of reasons for the indication of allowable subject matter: 	The closest prior arts, Tangir, Simolon and Reijnen, whether taken alone or combination, do not teach or suggest the following novel features:
“receiving a binary signal comprising at least a second portion of the digital signal; enabling a binary coded unit cell to output an intermediate power less than the unitary power based on the binary signal; and outputting the analog signal, wherein the analog signal comprises an aggregate of each unitary power of the enabled one or more unit cells and the intermediate power”, in combination of the other limitation in claim 19. 

 	Prior Art of the Record:
 	The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20190334545: The invention is directed to a method includes receiving samples of digital to analog converter (DAC), partitioning the samples to unit-DACs based upon previous partitions of inputs to the unit-DACs to cancel out integrated non-linearities of outputs of the DAC caused by the gain mismatches of the unit-DACs, including partitioning samples of DAC input to the unit-DACs through a recursive nth order partitioning algorithm. 
 	US 20190280705: The invention is directed to a stage, suitable for use in an analog to digital converter or a digital to analog converter, can have a plurality of slices that can be operated together to form a composite output. The stage can have reduced thermal noise, while each slice on its own has sufficiently small capacitance to respond quickly to changes in digital codes applied to the slice. This feature allows a fast conversion to be achieved without loss of noise performance.
	US 20190280704: The invention is directed to a stage, suitable for use in and analog to digital converter or a digital to analog converter, comprises a plurality of slices. The slices can be operated together to form a composite output having reduced thermal noise, while each slice on its own has sufficiently small capacitance to respond quickly to changes in digital codes applied to the slice. This allows a fast conversion to be achieved without loss of noise performance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641